DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne et al. (“Rose”) (U.S. PG Publication No. 2014/0362926) in view of Arrufat (“Rate-distortion optimized transform competition for intra coding in HEVC,” 2814 IEEE Visual Communications and Image Processing Conference, IEEE, 7 December 2814 (2814-12-87), pg. 73-76, XP 832741256).

In regards to claim 1, Rose teaches a method for decoding a picture from a bitstream comprising encoded values of coefficients of transformed residual blocks representative of said picture, said 
	decoding encoded values of coefficients of the current transformed residual block (See FIG. 2 and 9 in view of ¶0131); 
	calculating a value of a position of the last significant decoded coefficient value of the current transformed residual block (See ¶0131 wherein a value of a position of the last significan coefficient of the transform unit may be determined).
	Rose, however, fails to teach determining data representative of one or more transforms in at least one sub-list associated with said calculated value of the position; decoding an identifier of the transform from the at least one sub-list represented by said decoded data; decoding the current transformed residual block using the transform identified by the identifier.
	In a similar endeavor Arrufat teaches determining data representative of one or more transforms in at least one sub-list associated with said calculated value of the position (See ¶3-4 of Section B. Multiple transform design wherein a subset [sub-list] of a set of transforms may be chosen which allows for improved coding performance, as further described in ¶4-5 of Section III. Proposed Design the set of transforms selected may be signaled using a signaling mechanism to inform the decoder about the selected transform, this is taken in view of Rose’s teachings as described above for decoding of transform unit data; as additionally noted in ¶1 Section IV. Experimental Results all transforms are available at both encoder and decoder sides); 
	decoding an identifier of the transform from the at least one sub-list represented by said decoded data (See ¶3-4 of Section B. Multiple transform design, ¶4-5 of Section III. Proposed Design and ¶1 Section IV. Experimental Results 
	decoding the current transformed residual block using the transform identified by the identifier (See ¶3-4 of Section B. Multiple transform design, ¶4-5 of Section III. Proposed Design and ¶1 Section IV. Experimental Results as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Arrufat into Rose because it allows for better performance as described in at least Section B. Multiple transform design, rather than just simply using one transform technique for all unit types.

In regards to claim 2, Rose teaches the method according to claim 1, which further comprises: the decoding device receiving the bitstream from a communication network or from a non-transitory computer-readable medium on which the bitstream is stored and extracting the encoded values of coefficients from the bitstream (See FIG. 2, 3A and 3B in view of ¶0068-0070).

In regards to claim 3, the claim is rejected under the same basis as claim 1 by Rose in view of Arrufat, wherein the processor is taught as seen in ¶0072-0073, and the non-transitory computer-readable media is taught as seen in ¶0068-0070, both may be seen in FIG. 2, 3A and 3B.

In regards to claim 4, the claim is rejected under the same basis as claim 2 by Rose in view of Arrufat.

In regards to claim 5, the claim is rejected under the same basis as claim 1 by Rose in view of Arrufat, wherein the user terminal is taught as a computer system as seen in at least FIG. 3A.

In regards to claim 6, the claim is rejected under the same basis as claim 1 by Rose in view of Arrufat, wherein the non-transitory computer-readabke media is taught as seen in ¶0068-0070 in view of FIG. 2, 3A and 3B.

In regards to claim 7, the claim is rejected under the same basis as claim 2 by Rose in view of Arrufat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483